179 S.W.3d 384 (2005)
STATE of Missouri, Respondent
v.
Hasani A. ABERNATHY, Appellant.
No. ED 85562.
Missouri Court of Appeals, Eastern District, Division Four.
December 6, 2005.
Jo Ann Rotermund, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Cecily L. Helms, Jefferson City, MO, for respondent.
Before NANNETTE A. BAKER, P.J., ROBERT G. DOWD, JR., J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Hasani A. Abernathy ("Defendant") appeals from a judgment entered after a jury found him guilty of possession of a controlled substance, a class C felony. The court sentenced Defendant to ten years in the Missouri Department of Corrections, the execution of which was stayed pending Defendant's participation in a long-term substance abuse program.
In his sole point on appeal, Defendant claims that the trial court erred in denying Defendant's motion for judgment of acquittal because the State failed to establish that he possessed a controlled substance beyond a reasonable doubt. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the *385 detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).